DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/28/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a copy of the translation if a written English-language translation of a non-English-language document, or portion thereof for Non-Patent Literature documents cited are not provided as required per 1.98(a)(3)(ii).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claimed limitation of “each sampling frequency not complying with the Shannon criterion” is unclear and not readily understood.  It is unclear of what is meant by “the Shannon criterion”.
Regarding claim 1, it recites the limitation “the amplitude goniometry estimator” in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, it recites the limitation “the angular coverage” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, it recites the limitation “the angular coverage” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Other claims are also rejected based on their dependency of the defected parent claims.

Allowable Subject Matter
Claims 1-12 are allowed over prior art.  However, 35 USC 112(b) must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,052,379 discloses a reception system including a receiver coupled to a processing means, the receiver comprising a number N of antennas, each being able to pick up signals representative of incident waves and to deliver a pulse dependent on said signal, N being an integer.  Said receiver includes: N delay lines respectively coupled to each of said N antennas, each delay line being able to delay the signal delivered by the antenna with which it is associated by its own time delay, a coupling means able to sum the N signals delivered by the N delay lines, so as to deliver an output signal comprising a series of N time-shifted pulses.  The processing means includes a measurement means able to measure the signal delivered by the coupling means and to deliver as output a signal formed by measurement samples, representative of the N pulses delivered by the N antennas.
FR 3114165 discloses method for separating electromagnetic signals and estimating their directions of arrival in a broadband interferometric goniometer with sub-sampled digital reception.  This method consists, during the interference of a first signal by a second signal, in: generating vectors from the measurements taken from the grids delivered on the reception channels; estimating the amplitudes and the channel-reduced directional vector without mixing the first and second signals; calculate the interferometric phases of the first and second signals on the mixing channel by considering that it is the superposition: either of the pattern of the lower sideband of the first signal and the pattern of the lower sideband of the second signal; either the lower sideband pattern of the first signal and the upper sideband pattern of the second signal; either the upper sideband pattern of the first signal and the lower sideband pattern of the second signal; either of the upper sideband pattern of the first signal and the upper sideband pattern of the second signal, and calculating the amplitudes on the mixing path of the first and second signals; and determining the direction of arrival of the first and second signals from the interferometric phases.
EP 3672088 discloses a method for identifying interference situations due to spectral aliasing in a broadband digital receiver, the method being implemented by means of an interferometric network, composed of two monopolarization subnetworks with broadband antennas.  Fitting an integer greater than or equal to 1, each antenna being followed by an analog reception chain and one or more digital reception modules, the number of digital reception modules being R on each sub-network, distributed identically over the two subnets, the method using hypotheses to determine such situations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646